Citation Nr: 0423030	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  94-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Stephen Johnson Grove, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 29, 1976 
to November 11, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  The Board 
remanded the appellant's application to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder in August 1998 for further development.  In the 
August 2003 supplemental statement of the case, the RO found 
that new and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for 
schizophrenia had been received.  The case now returns to the 
Board for appellate review of the merits of the appellant's 
claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

The appellant contends that while in basic training at Fort 
Leonard Wood, Missouri, another soldier attempted to rape him 
while he was in the shower.  He also claims that as he was 
coming in from the firing range, he was hit in the back of 
his skull with an M-16, fell on rocks, and was knocked 
unconscious for a short period of time.  Following his 
discharge from service and continuing to the present time, 
the appellant has received psychiatric treatment for chronic 
paranoid schizophrenia.  The appellant claims that the 
aforementioned in-service events caused his current 
psychiatric disorder and, as such, service connection is 
warranted for schizophrenia.  



The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claim now before the Board.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations in 
this case.  Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include obtaining 
records in the custody of a Federal department or agency, 
such as medical and other records from the Social Security 
Administration (SSA).  VA will end its efforts to obtain 
these records only if VA concludes that the records sought do 
not exist or that further efforts to obtain those records 
would be futile.  

Statements made by the appellant as well as information in 
the post-service treatment records reflects that there are 
outstanding medical records that need to be obtained prior to 
consideration of the appellant's claim on the merits.  
Specifically, it is indicated that the appellant received 
psychiatric treatment at the Manhattan, New York, VA Medical 
Center; the Philadelphia, Pennsylvania; VA Medical Center; 
St. Mary's Hospital; Bronx State Hospital; Jacobi Hospital; 
Rockland State Psychiatry; and, Gracie Square.  It does not 
appear that the RO attempted to obtain all of these records.  
The Board also notes that the RO had requested treatment 
records from Bellevue Hospital and Our Lady of Mercy Medical 
Center, but no response from either facility was received.  
While on remand, another attempt should be made to obtain 
records from these two institutions, and, to advise the 
appellant as to any lack of response or unavailability of any 
such records from the identified sources.

The Board also notes that an August 2000 letter from the SSA 
indicates that the appellant was receiving benefits.  Records 
relevant to any disability determination made or medical 
records relied on in reaching such determination should be 
associated with the claims file.
 
Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the appellant of the 
evidence needed to support his service 
connection claim and indicating whether 
the appellant should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
appellant should be requested to submit 
all evidence in his possession pertinent 
to the appeal.  

2.  The appellant should be requested to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for a psychiatric disorder, to 
include schizophrenia.  The RO should 
take the appropriate steps to assist the 
appellant in obtaining any identified 
records, specifically to include 
previously-identified records from the 
Manhattan, New York, VA Medical Center, 
the Philadelphia, Pennsylvania, VA 
Medical Center, St. Mary's Hospital, 
Bronx State Hospital, Jacobi Hospital, 
Rockland State Psychiatry, Gracie Square, 
Bellevue Hospital, and Our Lady of Mercy 
Medical Center, to the extent such are 
not already in the claims file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the RO should conduct any 
additionally-indicated development, to 
include affording the appellant any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of his claim for service 
connection for schizophrenia.

5.  After completing the above, the 
appellant's service connection claim 
should be re-adjudicated, based on the 
entirety of the evidence.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
attorney should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

